            Case 1:19-cr-01091-MV Document 80 Filed 05/21/20 Page 1 of 2



                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                 Plaintiff,
                                                               No. 19-CR-1091 MV
       v.

PETER GOMEZ, and
AMADEO SANCHEZ,

                 Defendants.


                              MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on the government’s Motion in Limine Regarding

Admission of Defendant’s Prior Conviction Documents. Doc. 54. Defendants Peter Gomez and

Amadeo Sanchez are charged with a number of offenses including Felon in Possession of a

Firearm, in violation of 18 U.S.C. § 922(g)(1). See Doc. 2 at 3–4. In its motion, the government

asks the Court to admit unredacted copies of Mr. Gomez and Mr. Sanchez’s prior conviction

records so it can prove that they had prior felony convictions of which they were aware when they

possessed the firearms in this case. See Doc. 54 at 1. The government submits that admitting the

records is necessary because “[n]either defendant has stipulated he is a convicted felon, despite

several inquiries from the United States.” Id. However, on April 7, 2020, Mr. Gomez and Mr.

Sanchez filed responses in which they each agree to stipulate that, at the time of the instant offense,

they had: (1) been convicted of an offense punishable by imprisonment for greater than one year;

and (2) knew of the fact of their prior conviction. See Doc. 65 at 1, Doc. 68 at 1. The government

did not reply.

       Because Mr. Gomez and Mr. Sanchez have represented their intent to stipulate at trial to

the fact that they have prior felony convictions of which they were aware at the time of the instant

                                                  1
           Case 1:19-cr-01091-MV Document 80 Filed 05/21/20 Page 2 of 2



offense, the government no longer has a need to introduce prior conviction records proving those

facts. The government’s Motion in Limine Regarding Admission of Defendant’s Prior Conviction

Documents [Doc. 54] is accordingly DENIED AS MOOT. The Court will revisit this issue if at

trial the defendants do not so stipulate.


ENTERED this 21st day of May, 2020.




                                                   ________________________________
                                                   MARTHA VÁZQUEZ
                                                   UNITED STATES DISTRICT JUDGE




                                               2
